Title: From George Washington to Henry Laurens, 9 August 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            [White Plains, 9 August 1778]
          
          Mr Fuhrer & Mr Kleinsmit have lately left the
            British lines and come in to us. The account they give of themselves is this—That they
            had been first lieutenants in the Hessian Corps—were taken prisoners at  Trenton, resided during their captivity at Dumfries in Virginia—were
            lately exchanged and have since resigned their commissions—That having solicited
            permission to come out from the enemy and being refused, they determined to leave them
            at all hazards, and have now put their design in execution. The circumstances of their
            captivity are known to several Officers in our army.
          They are desirous of entering into our service, observing that there are a number of
            German Officers in the same disposition with themselves, who will resign and join us, if
            they find that these meet with proper countenance. It appears to me, that important
            advantages may attend the encouraging a disposition of this nature, if it really exists,
            which is far from being impossible; from the influence it will necessarily have upon the
            soldiery, by increasing that spirit of desertion and discontent, which already prevails
            among them.
          Congress will best judge of the propriety of employing these Gentlemen. I have been thinking in what manner it might be done; and the
            mode least exceptionable, which at present occurs to me, is to authorise them to raise a
            Corps for themselves, by inlisting such German inhabitants, and such of the prisoners
            and deserters from the foreign troops, as may be willing to engage. The Corps at first
            as it is only by way of experiment need not be large; but may be afterwards encreased,
            as circumstances shall point out. This measure, I apprehend, cannot be attended with any
            material inconvenience and may be productive of utility. If the Gentlemen are employed
            at all it must be in a new Corps, as they could not be introduced into any of those
            already formed, without injuring the Officers in them, and producing dissatisfaction,
            murmurs and resignations.
          I have sounded them on the plan here suggested and they seem to be very sanguine in
            it’s success and anxious to undertake it. They expect some augmentation in ra⟨nk⟩ and
            indeed it seems necessary in order the more effectually to interest others to follow
            their example; but caution should be used not to carry the idea too far, because besides
            other weighty considerations, the higher the rank conferred on them, the more difficult
            it will be to provide for those, who may hereafter come to us and who will of course
            frame their expectations by comparison. I have the honor to be With the greatest
            respect, Sir Your most Obedt Servt
          
            Go: Washington
          
          
            P.S. An additional grade to the rank they held in the corps they come from
              will in my opinion be sufficient.
          
        